Citation Nr: 0934606	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-15 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depression and posttraumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1956 to May 
1962.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran requested a hearing before a local Hearing 
Officer, and an August 2004 RO letter informed him that his 
hearing had been scheduled for September 20, 2004.  But in a 
letter that same month, submitted through his representative, 
the Veteran withdrew this hearing request.

In July 2007, the Board remanded the Veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.

Regrettably, the Board must again remand the Veteran's claim 
to the RO via the AMC for still further development and 
consideration.


REMAND

In the prior July 2007 remand, the Board determined the duty 
to assist needed to be satisfied by having the RO/AMC attempt 
to verify the Veteran's asserted stressors, including by 
contacting the U. S. Army and Joint Services Records Research 
Center (JSRRC) to obtain available records for any unit 
historical operations or other reports concerning the 304th 
Signal Battalion, 57th Signal Company (both US Army Signal 
Corps) for April and May 1960, and to obtain any information 
concerning civilian unrest among the population of the 
Republic of Korea, the Korean Government's response, and 
whether there was any involvement of or impact on the 304th 
Signal Battalion and/or 57th Signal Company.  

Upon completion of that development, the Board next 
instructed that if any of the Veteran's claimed stressors 
were confirmed, the RO/AMC should schedule him for an 
examination to determine whether he has PTSD (according to 
DSM-IV) and/or any other psychiatric disorder (e.g., 
paranoid-type schizophrenia, depression/dysthymic disorder) 
as a result of his military service - and, in particular 
concerning the PTSD, as a result of a confirmed stressor.  
See Clemons v. Shinseki, 23 Vet App 1 (2009) (noting that the 
scope of a mental health disability claim includes any mental 
disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  The Board further 
instructed that, if PTSD was found, the specific stressor(s) 
supporting this diagnosis should be set forth, to include 
clarifying whether the event occurred during or coincident 
with the Veteran's military service or thereafter.  And the 
Board also instructed that if other psychiatric pathology is 
present, the etiology of it should be described to the extent 
possible.

Unfortunately, there was not substantial compliance with the 
Board's July 2007 remand directives, requiring another remand 
- as a matter of law, to correct these deficiencies.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

The Board sees that, in August 2008, the RO/AMC requested 
information from the JSRRC regarding the 304th Signal 
Battalion, 57th Signal Company (both US Army Signal Corps), 
for April and May 1960 and regarding civilian unrest among 
the population of the Republic of Korea, the Korean 
Government's response, and whether there was any involvement 
of or impact on the 304th Signal Battalion and/or 57th Signal 
Company.  The Board also sees that the JSRRC's response 
indicates there were student riots in Korea in 1960, leading 
to the resignation of the President of South Korea - thereby 
corroborating the Veteran's assertions regarding his stressor 
in service.  And so, the Board is satisfied as to substantial 
compliance with these remand directives.



The Board also sees that, upon verifying the Veteran's 
asserted stressors, the RO/AMC scheduled him for a VA 
compensation and pension examination (C&P Exam) specifically 
to address the nature and etiology of his psychiatric 
disorders.  The June 2009 report of that exam provides that 
he does not have PTSD (according to DSM-IV), but instead 
depression and anxiety disorders.  Unfortunately, though, the 
report does not address the etiology of these disorders 
in terms of whether either condition is related to the 
Veteran's military service or, instead, due to other 
unrelated factors.

The Board realizes the report suggest the Veteran's 
depression is "perhaps due to Parkinson's," so presumably 
unrelated to his military service.  But such an equivocal 
statement regarding the etiology of this condition is not 
sufficiently probative to make a decision in this appeal.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(indicating that a doctor's opinion suggesting a condition 
"may be" related to service is too speculative when phrased 
in such equivocal language because this is tantamount to 
saying the condition just as well ""may not be" related to 
service).  See, too, Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
and Winsett v. West, 11 Vet. App. 420, 424 (1998) (while an 
absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, a doctor's opinion 
phrased in terms of "may or may not" be related to service is 
an insufficient basis for an award of service connection).

Furthermore, the report does not contain any etiological 
opinion regarding the cause of the Veteran's anxiety, which 
also was diagnosed in addition to, and in lieu of, depression 
and PTSD, respectively.

Therefore, as the VA examiner diagnosed psychiatric 
disabilities other than PTSD, but failed to sufficiently 
address the etiology of those other diagnosed disorders - and 
specifically whether either was related to the Veteran's 
military service, another remand is required to correct this 
deficiency.  See Clemons, Stegall, and Dyment, supra.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  If possible, return the file to the VA 
C&P examiner that recently evaluated the 
Veteran in June 2009 and ask that he 
submit a supplemental medical nexus 
opinion indicating whether it is at least 
as likely as not (i.e., 50 percent or more 
probable) that either the Veteran's 
diagnosed depression or anxiety disorder 
is related to his military service.  

Reiterate to the C&P examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the Veteran's 
pertinent medical and other history.  

If, for whatever reason, it is not 
possible to have this C&P examiner provide 
further, supplemental comment, then have 
the Veteran reexamined by someone equally 
qualified to make this important 
determination.



2.  Then readjudicate the claim for 
service condition for an acquired 
psychiatric disorder in light of the 
additional evidence.  If the disposition 
remains unfavorable, send the Veteran and 
his representative another supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




